Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims/Amendments
This Office Action Correspondence is in response to Applicant’s amendments filed 11 Aug 2021.
Claims 1-8, 10-11, 13-21 are pending. Claims 1, 5, 7, 11, 13-16 are amended. Claim 21 is new. Claims 9 and 12 are cancelled. 
Claim 5 objection is withdrawn in light of claim amendments.
U.S.C. 112(b) rejections are withdrawn in light of amendments to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 11, 13, 14, 15, 16, 17, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Matyushkin et al. (US 2007/0258186 A1 hereinafter “Matyushkin”) in view of Mori (US 2017/0051402 A1), Buchberger Jr (US 2015/0060013 A1 hereinafter "Buchberger '013") and Woytowitz et al. (US 2018/0033672 A1 hereinafter “Woytowitz”).
Regarding claim 1, Matyushkin teaches a substrate processing apparatus (comprising substrate processing apparatus 200, Fig. 8, paragraph [0002], [0046]), comprising:
a process chamber (comprising chamber 201 having enclosing walls 202, Fig. 8, paragraph [00046]) comprising a gate (i.e. unlabeled opening in enclosing wall 202 shown in Fig. 8) through which a substrate is transferred (as understood from Fig. 8); 
a chuck (comprising substrate support 90 including electrostatic chuck 20, Fig. 8, paragraph [0042],[0046]) provided in the process chamber (comprising 202, Fig. 8) and configured to load the substrate (comprising 25, Fig. 1, 8, paragraph [0046] ) thereon; and a plurality of first protrusions (comprising a subset of mesas 258, Fig. 4C1; see annotated Fig. 4C below) and a plurality of second protrusions (comprising a different subset of mesas 258, Fig. 4C1; see annotated Fig. 4C below) formed on the chuck (comprising substrate support 90 and including electrostatic chuck 20, Fig. 4C and 8) and connected to a heater (comprising first and second heater coils 50, 52, Fig. 1 and 5A, paragraph [0026]) in the chuck (the first and second protrusions are considered “connected” to the heater since the first and second protrusions (comprising mesas 258, Fig. 4C) are formed on the chuck body/ceramic puck 24 and the heater 50, 52 is in the chuck body (24, Fig. 1, 4C, 5A)), 
wherein the first protrusions define a first region (comprising raised plateau 256, see annotated Fig. 4C below, paragraph [0042]), wherein the second protrusions define a second region of the chuck and opposite from the first region (see annotated Fig. 4C 3below), with respect to the center of the chuck, 
wherein the first region has a sectorial shape (i.e. triangular, Fig. 4C, paragraph [0042]) , and the second region has a sectorial shape (i.e. triangular, Fig. 4C, paragraph [0042]) and wherein the vertex of the first region and the vertex of the second region are a same first distance from the center of the chuck, and the arc of the first region and the arc of the second region are a same second distance from the center of the chuck(comprising 20, Fig. 4C). More specifically, as understood from Fig. 4C the regions of plateaus 256 and mesas form 6 pie/sectorial shaped regions. See annotated Fig. 4C below. The first and second regions are indicated by the dotted lines. The protrusions 258 located in the indicated first and second regions are understood as defining the first and second regions.

    PNG
    media_image1.png
    760
    1367
    media_image1.png
    Greyscale

Matyushkin does not explicitly teach: wherein the first region is adjacent to the gate, with respect to a center of the chuck, and whose arc is located between the gate and its vertex; the second region is distant from the gate and whose vertex is located between the gate and its arc, in the plan view; wherein the first region has a sectorial shape whose arc is located between 
However, Matyushkin teaches that the protrusions define the different regions of the chuck as discussed in detail above, and Matyushkin further teaches that the protrusions (mesas 258, Fig. 4C and 4C1) are provided in a shape, size and spatial distribution across the surface of the chuck to control the contact area with the overlying substrate to regulate heat transfer rates from the substrate to different regions of the chuck (comprising chuck 20 having puck 24, Fig. 4C and 4C1, paragraph [0042]).  In other words, Matyushkin teaches that the protrusions are temperature control elements that control heat transfer rate from the substrate to the chuck body.
Further, Mori teaches a substrate processing apparatus (Fig. 1, 7) including a chuck (comprising susceptor 15, Fig. 1) having four sectorial shaped temperature control regions (comprising first portion 16d, second portion 16e, third portion 16f, and fourth portion 16g, Fig. 7, paragraph [0059]), wherein a first region (comprising 16e, Fig. 7)  has a sectorial shape whose arc is located between the gate 102 and its vertex, and a second region (comprising 16d, Fig. 7) has a sectorial shape whose vertex is located between the gate and its arc, in the plan view. Mori further teaches that processing conditions (i.e. film forming conditions) near the gate (comprising gate valve 102, Fig. 7) is non uniform (paragraph [0064]-[0065], [0073]) and teaches designing the chuck according to the configuration shown in Fig. 7, enables having temperature control elements configured to adjust for the non-uniform chamber conditions due to the existence of the gate (paragraph [0067],[0074]) (see also paragraph [0058]-[0068]).
Additionally, Buchberger '013 teaches a substrate processing apparatus (comprising plasma etch system 100, Fig. 1) including a chuck (comprising pedestal 142, Fig. 1, paragraph [0042]; comprising 200, Fig. 2, paragraph [0027]) having a temperature zone pattern 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the chuck such that the first region has a sectorial shape (see teachings of Matyushkin and annotated Fig. 4C of Matyushkin above) whose arc is located between the gate (Matyushkin, Fig. 8, not labeled but understood as the opening in the chamber through which substrate transport 214 moves) and its vertex (Mori: 16e, Fig. 7) and the second region has a sectorial shape whose vertex is located between the gate and its arc (Mori:16d, Fig. 7) in a plan view in view of teachings of Matyushkin, Mori, and Buchberger '013 in the apparatus of Matyushkin as a known suitable alternative arrangement of different subsets of protrusions (which are temperature control elements/structures) defining temperature control regions that can enable affecting/adjusting for non-uniform processing conditions on a chuck caused by the existence of a gate/door (Buchberger '013: paragraph [0039]; Mori: paragraph [0067],[0074]).
Matyushkin in view of Mori and Buchberger '013 as applied above do not explicitly teach wherein a sum of areas of top surfaces of the first protrusions per unit area of the chuck is greater than a sum of areas of top surfaces of the second protrusions per unit area of the chuck, in a plan view of the chuck.
However, Matyushkin further teaches that the size, shape and spatial distribution of the protrusions (comprising mesas 258, Fig. 4C) across the surface 26 of the chuck 20 (Fig. 4C) are provided to control the contact area with the overlying substrate to regulate heat transfer rates form the substrate to different regions of the chuck body (comprising ceramic puck 24, Fig. 4C) (paragraph [0042]). In other words, Matyushkin teaches that size of the protrusions is a result effective variable affecting the contact area and thus the heat transfer rate from the substrate to the chuck body.
Additionally, Woytowitz teaches a substrate processing apparatus (comprising substrate processing system 100, Fig. 1, paragraph [0022]) including a chuck (comprising substrate support 106, Fig. 1) having a plurality of protrusions (mesas 202, Fig. 2; 224, Fig. 3) (paragraph [0022]) wherein the diameter, surface area, size and or quantity of protrusions (i.e mesas) may increase per unit area of a top lateral surface of the chuck (comprising substrate support 106, Fig. 1) as a radial distance from a center of the chuck increases (paragraph [0023]). Woytowitz further teaches adjusting the contact surface areas of the protrusions (comprising mesas 224, Fig. 3) by increasing the size of the protrusions in a local area (204, Fig. 2)(paragraph [0033]-[0034]) to enable optimizing contact between the substrate and the chuck and minimizing backside wear of the substrate due to thermal expansion and contraction during processing (paragraph [0018]-[0020]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, in a plan view of the chuck, the sum of areas of top surfaces (i.e. contact area) of different subsets of protrusions (i.e. first protrusion and second protrusions)  defining the first region and the second region across a surface of a chuck/substrate support in view of teachings of Matyushkin and Woytowitz in the apparatus of Matyushkin in view of Mori and Buchberger '013 to enable optimizing the contact area in different regions of the chuck for optimized heat transfer (Matyushkin: paragraph [0042]) and/or minimize backside wear of the substrate due to thermal expansion and contraction during processing (Woytowitz: paragraph [0018]-[0020]).
Regarding claim 2
Matyushkin in view of Mori, Buchberger '013 and Woytowitz as applied above do not explicitly teach wherein the number of the first protrusions per unit area of the chuck is greater than the number of the second protrusions per unit area of the chuck, in the plan view.
However, Matyushkin further teaches that the size, shape and spatial distribution of the protrusions (comprising mesas 258, Fig. 4C) across the surface 26 of the chuck 20 (Fig. 4C) are provided to control the contact area with the overlying substrate to regulate heat transfer rates from the substrate to different regions of the chuck body (comprising ceramic puck 24, Fig. 4C) (paragraph [0042]). In other words, Matyushkin teaches that spatial distribution of the protrusions is a result effective variable affecting the contact area and thus the heat transfer rate from the substrate to the chuck body.
 Additionally, Woytowitz teaches a substrate processing apparatus (comprising substrate processing system 100, Fig. 1, paragraph [0022]) including a chuck (comprising substrate support 106, Fig. 1) having a plurality of protrusions (mesas 202, Fig. 2; 224, Fig. 3) (paragraph [0022]) wherein the diameter, surface area, size and or quantity of protrusions (i.e. mesas) may increase per unit area of a top lateral surface of the chuck (comprising substrate support 106, Fig. 1) as a radial distance from a center of the chuck increases (paragraph [0023]). Woytowitz further teaches adjusting the contact surface areas of the protrusions (comprising mesas 224, Fig. 3) by not only increasing the size of the protrusions but also the number of protrusions in a local area (204, Fig. 2)(paragraph [0033]-[0034]) to enable optimizing contact between the substrate and the chuck and minimizing backside wear of the substrate due to thermal expansion and contraction during processing (paragraph [0018]-[0020]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize/adjust the number of protrusions among different subsets of protrusions (i.e. first protrusions and second protrusions), in a plan view of the chuck, across a surface of a chuck/substrate support in view of teachings of Matyushkin and Woytowitz in the apparatus of Matyushkin in view of Mori, Buchberger '013 and Woytowitz to enable optimizing 
Furthermore with regards to limitation “wherein the first protrusions and the second protrusions have a same shape,” though taught in the prior art (Matyushkin: mesas 258, Fig. 4C), the courts have ruled that the selection of shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. (In re Dailey 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) (See MPEP 2144.04 IV.B.).
Regarding claim 3, Matyushkin in view of Mori, Buchberger '013 and Woytowitz teaches all of the limitations of claim 1 and 2 as applied above. 
Matyushkin further teaches wherein the first protrusions and the second protrusions (comprising 258, Fig. 4C) have a circular pillar shape (i.e. cylinder, see Fig. 4C1, paragraph [0042]).
Matyushkin in view of Mori, Buchberger '013 and Woytowitz does not explicitly teach wherein a top surface of each of the first protrusions has a same area as a top surface of each of the second protrusions. 
However, Matyushkin further teaches that the size, shape and spatial distribution of the protrusions (comprising mesas 258, Fig. 4C) across the surface 26 of the chuck 20 (Fig. 4C) are provided to control the contact area with the overlying substrate to regulate heat transfer rates from the substrate to different regions of the chuck body (comprising ceramic puck 24, Fig. 4C) (paragraph [0042]). In other words, Matyushkin teaches that size (i.e. top surface) of the protrusions is a result effective variable affecting the contact area and thus the heat transfer rate from the substrate to the chuck body.
Woytowitz further teaches adjusting the contact surface areas of the protrusions (comprising mesas 224, Fig. 3) by not only increasing the size of the protrusions but also the 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the top surface areas of the first and second protrusions in view of teachings of Matyushkin and Woytowitz in the apparatus of Matyushkin in view of Mori, Buchberger '013 and Woytowitz to enable optimizing the contact area in different regions of the chuck for optimized heat transfer (Matyushkin: paragraph [0042]) and/or minimize backside wear of the substrate due to thermal expansion and contraction during processing (Woytowitz: paragraph [0018]-[0020]).
Regarding claim 4, of Matyushkin in view of Mori, Buchberger '013 and Woytowitz teaches all of the limitations of claim 1 as applied above but does not explicitly teach wherein a top surface of each of the first protrusions has an area greater than an area of a top surface of each of the second protrusions.
However, Woytowitz teaches a substrate processing apparatus (comprising substrate processing system 100, Fig. 1, paragraph [0022]) including a chuck (comprising substrate support 106, Fig. 1) having a plurality of protrusions (mesas 202, Fig. 2; 224, Fig. 3) (paragraph [0022]) wherein the diameter, surface area, size and or quantity of protrusions (i.e. mesas) may increase per unit area of a top lateral surface of the chuck (comprising substrate support 106, Fig. 1) as a radial distance from a center of the chuck increases (paragraph [0023]). Woytowitz further teaches adjusting the contact surface areas of the protrusions (comprising mesas 224, Fig. 3)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust/optimize the top surface area of each of the first protrusions with respect to the top surface area of each of the second protrusions in view of teachings of Woytowitz in the apparatus of Matyushkin in view of Mori, Buchberger '013 and Woytowitz because the top surface area of protrusions is a known variable to adjust the contact area in different local areas of a chuck to enable optimized contact between the substrate and the chuck for minimizing backside wear of the substrate due to thermal expansion and contraction during processing (Woytowitz: paragraph [0018]-[0020]).
Regarding claim 5, Matyushkin in view of Mori, Buchberger '013 and Woytowitz teaches all of the limitations of claim 1 as applied above but does not explicitly teach wherein, on a straight line connecting the center of the chuck to a point of an edge of the chuck, the number of the first protrusions per unit area of the chuck and the number of the second protrusions per unit area of the chuck increase in a direction from the center of the chuck toward the edge of the chuck, in the plan view.
However, Woytowitz teaches a substrate processing apparatus (comprising substrate processing system 100, Fig. 1, paragraph [0022]) including a chuck (comprising substrate support 106, Fig. 1) having a plurality of protrusions (mesas 202, Fig. 2; 224, Fig. 3) (paragraph [0022]) wherein the diameter, surface area, size and or quantity of protrusions (i.e. mesas) may increase per unit area of a top lateral surface of the chuck (comprising substrate support 106, Fig. 1) as a radial distance from a center of the chuck increases (i.e. limitations “in a direction from the center of the chuck toward the edge of the chuck” and “on a straight line connecting the center of the chuck to a point of an edge of the chuck”)(paragraph [0023]). Woytowitz further teaches adjusting the contact surface areas of the protrusions (comprising mesas 224, Fig. 3) by not only increasing the size of the protrusions but also the number of protrusions in a local area (204, Fig. 2)(paragraph [0033]-[0034]) to enable optimized contact 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to one of ordinary skill in the art to adjust/optimize, on a straight line connecting the center of the chuck to a point of an edge of the chuck (i.e. radial line), the number of first protrusions per unit area (i.e. local area) of the chuck and the number of second protrusion per unit area of chuck (i.e. local area) in a direction from the center of the chuck toward the edge of the chuck (i.e. radial direction), in a plan view, in view of teachings of Woytowitz  in the apparatus of Matyushkin in view of Mori, Buchberger '013 and Woytowitz, because changing the number of protrusions in a local area is a known variable to adjust the contact area of a chuck to enable optimizing contact between the substrate and the chuck and minimizing backside wear of the substrate due to thermal expansion and contraction during processing (Woytowitz: paragraph [0018]-[0020]).
Regarding claim 6, Matyushkin in view of Mori, Buchberger '013 and Woytowitz teaches all of the limitations of claim 1 as applied above but does not explicitly teach wherein an area of a top surface of each of the first protrusions and an area of a top surface of each of the second protrusions increase in a direction from the center of the chuck toward an edge of the chuck, in the plan view.
However, Woytowitz teaches a substrate processing apparatus (comprising substrate processing system 100, Fig. 1, paragraph [0022]) including a chuck (comprising substrate support 106, Fig. 1) having a plurality of protrusions (mesas 202, Fig. 2; 224, Fig. 3) (paragraph [0022]) wherein the diameter, surface area, size and or quantity of protrusions (i.e. mesas) may increase per unit area of a top lateral surface of the chuck (comprising substrate support 106, Fig. 1) as a radial distance from a center of the chuck increases  (i.e. in a direction from the center of the chuck toward an edge of the chuck in a plan view)(paragraph [0023]). Woytowitz further teaches adjusting the sizes of contact surface areas of the protrusions mesas 224, Fig. 3) in a local area (204, Fig. 2)(paragraph [0033]-[0034]) to enable optimized contact between the substrate and the chuck and minimizing backside wear of the substrate due to thermal expansion and contraction during processing (paragraph [0018]-[0020]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust/optimize the top surface areas (i.e. contact surface areas) in different local areas (Woytowitz: 204, Fig. 2) of different subsets of protrusions (i.e. first protrusions and second protrusions) to increase in a direction from the center of the chuck toward an edge of the chuck (i.e. radial direction), in the plan view in view of teaches of Woytowitz in the apparatus of Matyushkin in view of Mori, Buchberger '013 and Woytowitz to enable optimized contact between the substrate and the chuck and minimizing backside wear of the substrate due to thermal expansion and contraction during processing (Woytowitz: paragraph [0018]-[0020]).
Regarding claim 7, Matyushkin in view of Mori, Buchberger '013 and Woytowitz teaches all of the limitations of claim 1 as applied above including first and second protrusions (see annotated Fig. 4C of Matyushkin) and Matyushkin further teaches third protrusions (i.e. a third subset of mesas 258 that are not the first protrusions or the second protrusions, Fig. 4C)  disposed on the chuck (comprising 20, Fig. 4C), wherein the third protrusions are define a region between the first region and the second region, in which the first protrusions and the second protrusions are disposed (as can been understood from Fig. 4C the mesas/protrusions 258 can be disposed in a sectorial region between the annotated first and second regions in annotated Fig. 4C below). Note: claim 7 is broad and only requires that the third region and the third protrusions to be located between the first protrusions and the second protrusions without further defining the boundaries/limits of the location of the third protrusions.

    PNG
    media_image2.png
    742
    1053
    media_image2.png
    Greyscale

Regarding claim 8, Matyushkin in view of Mori, Buchberger '013 and Woytowitz all of the limitations of claim 1 and 7 as applied above but does not explicitly teach wherein a sum of areas of top surfaces of the third protrusions per unit area of the chuck is greater than the sum of the areas of the top surfaces of the second protrusions per unit area of the chuck and is smaller than the sum of the areas of the top surfaces of the first protrusions of the chuck, in the plan view.
However, Woytowitz teaches adjusting the sizes of contact surface areas of the protrusions (comprising mesas 224, Fig. 3
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize/adjust the local contact areas (i.e. areas of top surfaces) of different subsets of protrusions (i.e. first protrusions, second protrusions, third protrusions) on different areas of the chuck in view of teachings of Woytowitz in the apparatus of Matyushkin in view of Mori, Buchberger '013 and Woytowitz to optimize contact between the substrate and the chuck and minimize backside wear of the substrate due to thermal expansion and contraction during processing (paragraph [0018]-[0020]). 
Regarding independent claim 11, Matyushkin teaches a substrate processing apparatus (comprising substrate processing apparatus 200, Fig. 8, paragraph [0002], [0046]), comprising:
a process chamber (comprising chamber 201 having enclosing walls 202, Fig. 8, paragraph [00046]) comprising a gate (i.e. unlabeled opening in enclosing wall 202 shown in Fig. 8) through which a substrate is transferred (as understood from Fig. 8); 
a chuck (comprising substrate support 90 including electrostatic chuck 20, Fig. 8, paragraph [0042],[0046]) comprising a body (comprising ceramic puck 24, Fig. 4C and 5A, paragraph [0020],[0042]) and protrusions (comprising mesas 258, Fig. 4C and 4C1) which protrude from the body (24, Fig. 4C1) (paragraph [0042]);
wherein the chuck comprises a first region and a second region (comprising plateaus 258, see annotated Fig. 4C below) , which are opposite to each other with respect to a center of the body in a plan view of the chuck and which are defined by respective groups of the protrusions (comprising mesa 258, Fig. 4C1, paragraph [0042]);
wherein the first region has a sectorial shape (i.e. triangular, Fig. 4C, paragraph [0042]) , and the second region has a sectorial shape (i.e. triangular, Fig. 4C, paragraph [0042]) and wherein the vertex of the first region and the vertex of the second region are a same first distance from the center of the chuck, and the arc of the first region and the arc of the second region are a same second distance from the center of the 

    PNG
    media_image1.png
    760
    1367
    media_image1.png
    Greyscale

Matyushkin does not explicitly teach: wherein a density of the protrusions in the first region is greater than a density of the protrusions in the second region, wherein the number of the protrusions per unit area of the chuck increases in a direction from the center of the body toward an edge of the body, in the plan view; and wherein the first region has a sectorial shape whose arc is located between the gate and its vertex, and the second region has a sectorial shape whose vertex is located between the gate and its arc, and wherein the vertex of the first region and the vertex of the second region are a same first distance from the center of the chuck, and the arc of the first region and the arc of the second region are a same second distance from the center of the chuck.
However, Matyushkin teaches that the protrusions define the different regions of the chuck as discussed in detail above, and Matyushkin further teaches that the protrusions (mesas 258, Fig. 4C and 4C1) are provided in a shape, size and spatial distribution across the surface of the chuck to control the contact area with the overlying substrate to regulate heat transfer rates from the substrate to different regions of the chuck (comprising chuck 20 having puck 24, Fig. 4C and 4C1, paragraph [0042]).  In other words, Matyushkin teaches that the protrusions are temperature control elements that control heat transfer rate from the substrate to the chuck body.
 Further, Mori teaches a substrate processing apparatus (Fig. 1, 7) including a chuck (comprising susceptor 15, Fig. 1) having four sectorial shaped temperature control regions (comprising first portion 16d, second portion 16e, third portion 16f, and fourth portion 16g, Fig. 7, paragraph [0059]), wherein a first region (comprising 16e, Fig. 7)  has a sectorial shape whose arc is located between the gate and its vertex, and a second region (comprising 16d, Fig. 7) has a sectorial shape whose vertex is located between the gate and its arc, in the plan view. Mori further teaches that processing conditions (i.e. film forming conditions) near the gate (comprising gate valve 102, Fig. 7) is non uniform (paragraph [0064]-[0065], [0073]) and teaches designing the chuck according to the configuration shown in Fig. 7, enables having temperature control elements configured to adjust for the non-uniform chamber conditions due to the existence of the gate (paragraph [0067],[0074]) (see also paragraph [0058]-[0068]).
Additionally, Buchberger '013 teaches a substrate processing apparatus (comprising plasma etch system 100, Fig. 1) including a chuck (comprising pedestal 142, Fig. 1, paragraph [0042]; comprising 200, Fig. 2, paragraph [0027]) having a temperature zone pattern (comprising ESC surface 300a, Fig. 3A; 300b, Fig. 3B; 300c, Fig. 3C, paragraph [0031], [0039]) on a surface of the chuck having azimuthally segmented regions (i.e. sectorial shape) to enable compensation for temperature non-uniformities caused by asymmetries including door on one side of a chamber but not another side (paragraph [0039]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the chuck such that the first region has a sectorial shape (see teachings of Matyushkin and annotated Fig. 4C of Matyushkin above) whose arc is located between the gate (Matyushkin: Fig. 8, not labeled but understood as the opening in the chamber 202 where substrate transport 214 is shown) and its vertex (Mori: 16e, Fig. 7) and the second region has a sectorial shape whose vertex is located between the gate and its arc (Mori:16d, Fig. 7) in a plan view in view of teachings of Matyushkin, Mori, and Buchberger '013 in the apparatus of Matyushkin as a known suitable alternative arrangement of different subsets of protrusions (which are temperature control elements/structures) defining temperature control regions that can enable affecting/adjusting for non-uniform processing conditions on a chuck caused by the existence of a gate/door (Buchberger '013: paragraph [0039]; Mori: paragraph [0067],[0074]).
Matyushkin in view of Mori and Buchberger '013 as applied above do not explicitly teach wherein a density of the protrusions in the first region is greater than a density of the protrusions in the second region, wherein the number of the protrusions per unit area of the chuck increases in a direction from the center of the body toward an edge of the body, in the plan view.
However, Matyushkin further teaches that the size, shape and spatial distribution of the protrusions (comprising mesas 258, Fig. 4C) across the surface 26 of the chuck 20 (Fig. 4C) are provided to control the contact area with the overlying substrate to regulate heat transfer rates from the substrate to different regions of the chuck body (comprising ceramic puck 24, Fig. 4C) (paragraph [0042]). In other words, Matyushkin teaches that spatial distribution of the protrusions is a result effective variable affecting the contact area and thus the heat transfer rate from the substrate to the chuck body.
Additionally, Woytowitz teaches a substrate processing apparatus (comprising substrate processing system 100, Fig. 1, paragraph [0022]) including a chuck (comprising substrate support 106, Fig. 1) having a plurality of protrusions (mesas 202, Fig. 2; 224, Fig. 3) (paragraph 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, in a plan view of the chuck, the density of protrusions in different areas (Woytowitz: local area 204, Fig. 2)  of the chuck (i.e. first and second region) and to also adjust/optimize the number of protrusions per unit area of the chuck to increase in a direction from the center of the body toward an edge of the body in a plan view (Woytowitz: paragraph [0033]-[0034]) in view of teachings of Matyushkin and Woytowitz in the apparatus of Matyushkin in view of Mori and Buchberger '013 to enable optimizing the contact area in different regions of the chuck for optimized heat transfer (Matyushkin: paragraph [0042]) and/or minimize backside wear of the substrate due to thermal expansion and contraction during processing (Woytowitz: paragraph [0018]-[0020]).
Regarding claim 13, Matyushkin in view of Mori, Buchberger '013, and Woytowitz teaches all of the limitations of claim 11 as applied above including a first region (see teachings of Matyushkin and Mori as applied above in claim 11). 
Matyushkin in view of Mori, Buchberger '013, and Woytowitz as applied above does not explicitly teach wherein a central angle of the first region is 90◦, and a central angle of the second region is 150◦.
However Mori further teaches a central angle of the first region (16e, Fig. 7) and the second region (16d, Fig. 7) are each 90◦ (as understood from Fig. 7).
Additionally, Matyushkin teaches that the regions (comprising raised plateaus 256, Fig. 4C) of protrusions (comprising mesas 258, Fig. 4C1) can be arranged in non-symmetrical patterns and that the protrusions are provided with a spatial distribution across the surface of the chuck to control the contact area with the overlying substrate to regulate heat transfer rates from the substrate to different regions of the chuck (comprising 24, Fig. 4C)(paragraph [0042]).
Additionally, Buchberger ‘013 further teaches a substrate processing apparatus (comprising plasma etch system 100, Fig. 1) including a chuck (comprising pedestal 142, Fig. 1, paragraph [0042]; comprising 200, Fig. 2, paragraph [0027]) having a temperature zone pattern (comprising ESC surface 300a, Fig. 3A; 300b, Fig. 3B; 300c, Fig. 3C, paragraph [0031], [0039]) on a surface of the chuck having azimuthally segmented regions (i.e. sectorial shape) to enable compensation for temperature non-uniformities caused by asymmetries including door on one side of a chamber but not another side (paragraph [0039]). Buchberger ‘013 further teaches that the number of azimuthally segmented regions can vary (paragraph [0039]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure different regions of protrusions to be non-symmetrical (see teachings of Matyushkin) or have non-uniform angles (i.e. adjust/optimize the angle of the region) in view of teachings of Matyushkin and Mori in the apparatus of Matyushkin in view of Mori, Buchberger '013, and Woytowitz in order to compensate for chamber asymmetries such as the position of a door (Buchberger ‘013: paragraph [0039]) and/or to provide desired spatial distribution of protrusions to regulate heat transfer rates from the substrate to different regions of the chuck (paragraph [0042]) for uniform processing of the substrate supported on the chuck.
Regarding claim 14, Matyushkin in view of Mori, Buchberger '013, and Woytowitz as applied above teaches all of the limitations of claim 11 above and Matyushkin further teaches 

    PNG
    media_image3.png
    745
    1066
    media_image3.png
    Greyscale

Regarding claim 15, Matyushkin in view of Mori, Buchberger '013, and Woytowitz as applied above teaches all of the limitations of claim 11 and 14 including a first region, second region, and third regions (see annotated Fig. 4C of Matyushkin above).
Matyushkin in view of Mori, Buchberger '013, and Woytowitz as applied above does not explicitly teach wherein a density of the protrusions on the third region is greater than the density of protrusions on the second region and is smaller than the density of the protrusions on the first region.
However Woytowitz teaches adjusting the diameter, surface area, size and or quantity of protrusions (i.e. mesas) may increase per unit area of a top lateral surface of the chuck 
Additionally, Matyushkin protrusions (mesas 258, Fig. 4C and 4C1) provided in a shape, size and spatial distribution across the surface of the chuck to control the contact area with the overlying substrate to regulate heat transfer rates from the substrate to different regions of the chuck (comprising chuck 20 having puck 24, Fig. 4C and 4C1, paragraph [0042]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize/adjust the density of protrusions (i.e. number of protrusions in a local area or spatial distribution) of different subsets of protrusions (i.e. first protrusions, second protrusions, third protrusions) on different areas/regions of the chuck in view of teachings of Woytowitz and Matyushkin in the apparatus of Matyushkin in view of Mori, Buchberger '013, and Woytowitz to optimize contact between the substrate and the chuck and minimize backside wear of the substrate due to thermal expansion and contraction during processing (Woytowitz:paragraph [0018]-[0020]) and/or to regulate heat transfer rates from the substrate to different regions of the chuck (Matyushkin: paragraph [0042]). 
Regarding claim 16, Matyushkin in view of Mori, Buchberger '013, and Woytowitz teaches all of the limitations of claim 11 and 14 as applied above including a third region (see annotated Fig. 4C of Matyushkin above). 
Further, Matyushkin teaches 6 sectoral shaped regions as understood from Fig. 4C wherein 360◦ divided by 6 is 60◦, therefore it would be obvious that each sectoral region (first, second and each third regions) would have a central angle for 60◦ thus limitation “wherein a central angle of the third region is 60 degrees, in the plan view” would be met.
Regarding claim 17, Matyushkin in view of Mori, Buchberger '013 and Woytowitz teach all of the limitations of claim 11, but does not explicitly teach wherein a sum of areas of top surfaces of the protrusions per unit area of the chuck is greater in the first region than in the second region, in the plan view.
However, Woytowitz teaches a substrate processing apparatus (comprising substrate processing system 100, Fig. 1, paragraph [0022]) including a chuck (comprising substrate support 106, Fig. 1) having a plurality of protrusions (mesas 202, Fig. 2; 224, Fig. 3) (paragraph [0022]) wherein the diameter, surface area, size and or quantity of protrusions (i.e. mesas) may increase per unit area of a top lateral surface of the chuck (comprising substrate support 106, Fig. 1) as a radial distance from a center of the chuck increases (paragraph [0023]). Woytowitz further teaches adjusting the contact surface areas of the protrusions (comprising mesas 224, Fig. 3) by not only increasing the size of the protrusions but also the number of protrusions in a local area (204, Fig. 2)(paragraph [0033]-[0034]) to enable optimize contact between the substrate and the chuck and minimizing backside wear of the substrate due to thermal expansion and contraction during processing (paragraph [0018]-[0020]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust/optimize, in a plan view, the sum of areas of top surfaces  (i.e. contact area) of the protrusions in the first region and the sum of areas of top surfaces (i.e. contact area) of the protrusions in the second region in view of teachings of Woytowitz in the apparatus of Matyushkin in view of Mori, Buchberger '013, and Woytowitz because the top surface area of protrusions is a known variable to adjust the contact area in different local areas of a chuck to enable optimized contact between the substrate and the chuck for minimizing backside wear of the substrate due to thermal expansion and contraction during processing (Woytowitz: paragraph [0018]-[0020]).
Regarding claim 20, Matyushkin in view of Mori, Buchberger '013, and Woytowitz teach all of the limitations of claim 11 including protrusions (Matyushkin: 258, Fig. 4C and 4C1; 
However, Woytowitz teaches a substrate processing apparatus (comprising substrate processing system 100, Fig. 1, paragraph [0022]) including a chuck (comprising substrate support 106, Fig. 1) having a plurality of protrusions (mesas 202, Fig. 2; 224, Fig. 3) (paragraph [0022]) wherein the diameter, surface area, size and or quantity of  protrusions (i.e. mesas) may increase per unit area of a top lateral surface of the chuck (comprising substrate support 106, Fig. 1) as a radial distance from a center of the chuck increases (i.e. “in a direction from the center for the body toward the edge of the body in a plain view”) (comprising mesas 224, Fig. 3; paragraph [0023], [0033]-[0034]). Woytowitz further teaches such a configuration can enable optimizing contact between the substrate and the chuck and minimizing backside wear of the substrate due to thermal expansion and contraction during processing (paragraph [0018]-[0020]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust/optimize the top surface area of each protrusion to increase in a direction from the center of the body toward the edge of the body in the plan view (Woytowitz: paragraph [0023], [0033]-[0034]) in view of teachings of Woytowitz in the apparatus of Matyushkin in view of Mori, Buchberger '013, and Woytowitz to enable optimizing contact between the substrate and the chuck and minimizing backside wear of the substrate due to thermal expansion and contraction during processing (Woytowitz: paragraph [0018]-[0020]).
Regarding claim 21, Matyushkin in view of Mori, Buchberger '013, and Woytowitz as teaches all of the limitations of claim 1 as applied above but does not explicitly teach wherein a central angle of the first region is smaller than a central angle of the second region.
However Mori further teaches a central angle of the first region (16e, Fig. 7) and the second region (16d, Fig. 7) are each 90◦ (as understood from Fig. 7).
Additionally, Matyushkin teaches that the regions (comprising raised plateaus 256, Fig. 4C) of protrusions (comprising mesas 258, Fig. 4C1) can be arranged in non-symmetrical patterns and that the protrusions are provided with a spatial distribution across the surface of the chuck to control the contact area with the overlying substrate to regulate heat transfer rates from the substrate to different regions of the chuck (comprising 24, Fig. 4C)(paragraph [0042]).
Additionally, Buchberger ‘013 further teaches a substrate processing apparatus (comprising plasma etch system 100, Fig. 1) including a chuck (comprising pedestal 142, Fig. 1, paragraph [0042]; comprising 200, Fig. 2, paragraph [0027]) having a temperature zone pattern (comprising ESC surface 300a, Fig. 3A; 300b, Fig. 3B; 300c, Fig. 3C, paragraph [0031], [0039]) on a surface of the chuck having azimuthally segmented regions (i.e. sectorial shape) to enable compensation for temperature non-uniformities caused by asymmetries including door on one side of a chamber but not another side (paragraph [0039]). Buchberger ‘013 further teaches that the number of azimuthally segmented regions can vary (paragraph [0039]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure different regions of protrusions to be non-symmetrical (see teachings of Matyushkin) or have non-uniform angles (i.e. adjust/optimize the angle of the region) in view of teachings of Matyushkin and Mori in the apparatus of Matyushkin in view of Mori, Buchberger '013, and Woytowitz in order to compensate for chamber asymmetries such as the position of a door (Buchberger ‘013: paragraph [0039]) and/or to provide desired spatial distribution of protrusions to regulate heat transfer rates from the substrate to different regions of the chuck (paragraph [0042]) for uniform processing of the substrate supported on the chuck.
Claim 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matyushkin et al. (US 2007/0258186 A1 hereinafter “Matyushkin”) in view of Mori (US 2017/0051402 A1), Buchberger Jr (US 2015/0060013 A1 hereinafter "Buchberger '013") and Woytowitz et al. (US 2018/0033672 A1 hereinafter “Woytowitz”)as applied to claims 1-8, 11, 13, 14, 15, 16, 17, 20, 21 above and further in view of Miyamoto et al. (US 2018/0005860 A1 hereinafter “Miyamoto”).
Regarding claim 10, Matyushkin in view of Mori, Buchberger '013, and Woytowitz teaches all of the limitations of claim 1 as applied above including a plurality of protrusions (Matyushkin: 258, Fig. 4C and 4C1; Woytowitz: 202, Fig. 2; 224, Fig. 3) and a heater (Matyushkin: comprising first and second heater coils 50, 52, Fig. 1 and 5A, paragraph [0026]) but does not explicitly teach wherein the first protrusions and the second protrusions are extended to penetrate the chuck and are connected to the heater in the chuck.
However, Miyamoto teaches a chuck (comprising electrostatic chuck, Fig. 1 and 2 , paragraph [0013], abstract) including a plurality of protrusions (11T, Fig. 2, paragraph [0012]) extended to penetrate the chuck (comprising dielectric layer 10, Fig. 2, paragraph [0013]) and are connected to the heater (comprising conductive layer 30 which can be a resistance heating element, Fig. 2 , paragraph [0005], [0019],[0061]). Miyamoto teaches that such a configuration can enable high bonding strength with the conductive layer/heater and improves the electrical characteristics of the chuck and/or enable reducing cost of manufacturing while enhancing various functions of the dielectric layer having the protrusions (i.e. dielectric layer 11 having protrusions 11T, Fig. 2) (paragraph[0051], [0054]-[0055]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure both the first protrusions and second protrusions (Matyushkin: 258, Fig. 4C and 4C1; Woytowitz: 202, Fig. 2; 224, Fig. 3) to extend to penetrate the chuck and connect to the heater (Matyushkin: comprising first and second heater coils 50, 52, Fig. 1 and 5A, paragraph [0026])  in the chuck in view of teachings of Miyamoto in the apparatus of Matyushkin in view of Mori, Buchberger '013, and Woytowitz to enable high bond strength to the heater/conductive later and/or improve the electrical characteristics of the chuck and/or enable reducing cost of manufacturing while enhancing various functions of the chuck (Miyamoto: paragraph[0051], [0054]-[0055]).
Regarding claim 18, Matyushkin in view of Mori, Buchberger '013, and Woytowitz teach all of the limitations of claim 11 as applied above and Matyushkin further teaches a heater (comprising first and second heater coils 50, 52, Fig. 1 and 5A, paragraph [0026]) provided in the body (comprising 24, Fig. 5A) of the chuck (comprising 20, Fig. 1 and 5A).
Matyushkin in view of Mori, Buchberger '013, and Woytowitz as applied above do not explicitly teach wherein the protrusions are extended to penetrate the body and are connected to a heater provided in the body.
However, Miyamoto teaches a chuck (comprising electrostatic chuck, Fig. 1 and 2, paragraph [0013], abstract) including a plurality of protrusions (11T, Fig. 2, paragraph [0012]) extended to penetrate the chuck (comprising dielectric layer 10, Fig. 2, paragraph [0013]) and are connected to the heater (comprising conductive layer 30 which can be a resistance heating element, Fig. 2, paragraph [0005], [0019],[0061]). Miyamoto teaches that such a configuration can enable high bonding strength with the conductive layer/heater and improves the electrical characteristics of the chuck and/or enable reducing cost of manufacturing while enhancing various functions of the dielectric layer having the protrusions (i.e. dielectric layer 11 having protrusions 11T, Fig. 2) (paragraph[0051], [0054]-[0055]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the protrusions (Matyushkin: 258, Fig. 4C and 4C1; Woytowitz: 202, Fig. 2; 224, Fig. 3) to extend to penetrate the chuck and connect to the heater (Matyushkin: comprising first and second heater coils 50, 52, Fig. 1 and 5A, paragraph [0026])  in the chuck in view of teachings of Miyamoto in the apparatus of Matyushkin in view of Mori, Buchberger '013, and Woytowitz to enable high bond strength to the heater/conductive later and/or improve the electrical characteristics of the chuck and/or enable reducing cost of manufacturing while enhancing various functions of the chuck (Miyamoto: paragraph[0051], [0054]-[0055]).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matyushkin et al. (US 2007/0258186 A1 hereinafter “Matyushkin”) in view of Mori (US 2017/0051402 A1), Buchberger Jr (US 2015/0060013 A1 hereinafter "Buchberger '013") and Woytowitz et al. (US 2018/0033672 A1 hereinafter “Woytowitz”)as applied to claims 1-8, 11, 13, 14, 15, 16, 17, 20, 21 above and further in view of Buchberger Jr, et al. (US 2009/0097184 A1 hereinafter “Buchberger ‘184”).
Regarding claim 19, Matyushkin in view of Mori, Buchberger '013, and Woytowitz teach all of the limitations of claim 11 as applied above wherein Matyushkin further teaches the protrusions take a circular pillar shape (comprising mesas 258, Fig. 4C1, paragraph [0042]).
Matyushkin in view of Mori, Buchberger '013, and Woytowitz as applied above does not explicitly teach that the protrusions have widths (i.e. diameters) ranging from 1 mm to 2 mm, in the plan view.
However, Matyushkin teaches that the protrusions have average diameters of 5 to 50 microns (i.e. 0.005 mm to 0.05 mm)(paragraph [0042]). Matyushkin further teaches that the size, shape and spatial distribution of the protrusions (comprising mesas 258, Fig. 4C) across the surface 26 of the chuck 20 (Fig. 4C) are provided to control the contact area with the overlying substrate to regulate heat transfer rates form the substrate to different regions of the chuck body (comprising ceramic puck 24, Fig. 4C) (paragraph [0042]). In other words, Matyushkin teaches that size of the protrusions is a result effective variable affecting the contact area and thus the heat transfer rate from the substrate to the chuck body.
Additionally, Buchberger ‘184 further teaches wherein the protrusions (comprising mesas 418, Fig. 4; comprising mesas 220, Fig. 2) have widths ranging from 500 microns to 5000 microns (i.e. 0.5 mm to 5 mm) in the plan view (paragraph [0026]). (Note: claimed range “1 mm to 2 mm” overlaps with taught range). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the widths/diameters of the protrusions in view of teachings of Matyushkin and Buchberger ‘184 in the apparatus of Matyushkin in view of Mori, Buchberger .
Response to Arguments
Applicant's arguments filed 11 Aug 2021 have been fully considered but they are not persuasive, due to new grounds of rejection necessitated by Applicant's amendments as further discussed below. 
Applicant argues (remarks page 11-12) regarding amended independent claim 1 that Mori does not broadly describe temperature control elements configured to adjust for non-uniform chamber conditions, but rather more specifically describes heaters and Mori describes that the heaters are controlled to different temperatures to cause definite temperature differences in the substrate (paragraph [0062]). However, Buchberger (primary reference) teaches reducing temperature non-uniformity of a substrate. Thus it would not have been obvious to a person of ordinary skill to modify alleged "protrusions" of the combination of Buchberger JR., Woytowitz, and Matyushkin based on the configurations of "heaters" of Mori to allegedly describe first protrusions and second protrusions, with the different sums of areas as claimed, that respectively define a first region and a second region that have sectorial shapes, and that are adjacent and distant from the gate, respectively.
Examiner responds independent claim 1 rejection has been modified as necessitated by applicant’s amendments. Currently claim 1 is rejected as being unpatentable over Matyushkin in view of Mori, Buchberger Jr (US 2015/0060013 A1 hereinafter "Buchberger '013"), and Woytowitz as discussed in detail above in claim rejections. Buchberger Jr. et al. (US 2009/0097184 A1 hereinafter “Buchberger ‘184”) is no longer cited to teach the limitations of claim 1 in the current rejections, therefore applicant’s remarks regarding Buchberger ‘184 and combinations thereof are moot. In the current rejections, Matyushkin teaches sectorial shaped regions defined by protrusions (mesas 258, Fig. 4C and 4C1)(see annotated Fig. 4C above in claim 1 and 11 rejections), and Matyushkin further teaches that the protrusions (mesas 258, Fig. 
Applicant argues (remarks page 12-13) regarding amended independent claim 1 that the combination of cited references does not specifically disclose or suggest "a sum of areas of top surfaces of the first protrusions [that define the first area that is adjacent to the gate] per unit area of the chuck is greater than a sum of areas of top surfaces of the second protrusions [ that define the second region that is away from the gate] per unit area of the chuck, in a plan view of the chuck" as currently claimed. Applicant further argues that specific configurations of the first region, second region, the first protrusions, and the second protrusions, as claimed are not obvious as mere design choice.
Examiner responds independent claim 1 rejection has been modified as necessitated by applicant’s amendments. Currently claim 1 is rejected as being unpatentable over Matyushkin in view of Mori, Buchberger Jr (US 2015/0060013 A1 hereinafter "Buchberger '013"), and Woytowitz as discussed in detail above in claim rejections. Examiner explains that protrusions are considered temperature control elements of a chuck  and that the areas of top surfaces of the protrusions (i.e. size of the protrusions) is a result effective variable that affects the contact area of the substrate to the chuck which affects heat transfer rates between the substrate and the chuck (see teachings of Matyushkin: paragraph [0042]). Additionally, both Mori and Buchberger ‘013 teach providing temperature control zones/regions to enable controlling for chamber asymmetries such as the location of a door/gate (Mori: paragraph [0067],[0074]); Buchberger ‘013: paragraph [0039]). Woytowitz further teaches adjusting the contact surface areas of the protrusions (comprising mesas 224, Fig. 3) by increasing the size of the protrusions in a local area (204, Fig. 2)(paragraph [0033]-[0034]) to enable optimizing contact between the substrate and the chuck and minimizing backside wear of the substrate due to thermal expansion and contraction during processing (paragraph [0018]-[0020]). In light of the above, it would be obvious to optimize the protrusion size and distribution keeping in mind of chamber 
Applicant argues (remarks page 14) regarding amended independent claim 11 that Tomioka does not anticipate claim 11, as currently amended. Applicant further argues that the combination of cited references does not disclose or suggest "a density of the protrusions in the first region [that is disposed adjacent to the gate] is greater than a density of the protrusions in the second region [that is opposite to the first region with respect to a center of the body], wherein "the first region has a sectorial shape whose arc is located between the gate and its vertex, and the second region has a sectorial shape whose vertex is located between the gate and its arc" and "the vertex of the first region and the vertex of the second region are a same first distance from the center of the chuck, and the arc of the first region and the arc of the second region are a same second distance from the center of the chuck."
Examiner responds independent claim 11 rejection has been modified as necessitated by applicant’s amendments. Currently claim 11 is rejected as being unpatentable over Matyushkin in view of Mori, Buchberger Jr (US 2015/0060013 A1 hereinafter "Buchberger '013"), and Woytowitz as discussed in detail above in claim rejections. Tomioka is no longer cited in the current rejections, therefore applicant’s arguments are moot.
Applicant argues (remarks page 14-15) regarding dependent claims 13-16, 21, the specific configuration of the first region and the second region, and claims 15-16 recite specific configurations of the first region, the second region, and the third region are not mere design choice and the combination of cited art (e.g. Woytowitz and Matyushkin) does not disclose or suggest the specific configurations recited in claims 13-16 and 21.
Examiner responds that the current rejections have been modified as necessitated by applicant’s amendments. Currently claims 13-16 and 21 are rejected as being unpatentable over 
In light of the above, independent claims 1 and 11 are rejected.
Additionally, depending claims 2-8, 10 and 13-21 are also rejected.
Examiner notes that the independent claims could be further limited to include limitations pertaining to third region with respect to the first and second regions (per applicant’s Figs. 3 and 5), to better distinguish the invention from the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                   Any inquiry concerning this communication or earlier communications from the examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        


/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716